DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 26, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	Claims 1-17 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, the closest prior art Takeda et al (Takeda) (WO 2018030265, see U.S. Patent Equivalent, USPGPub No. 20190190365) teaches (see figs. 2 and 4 below) an actuator (title, Abstract) comprising: a movable body (6) (¶ 23 to ¶ 26); a support body (2) (¶ 23 to ¶ 26); a connecting body (91, 92) having at least one of elasticity and viscoelasticity, and disposed in contact with both the movable body (6) and the support body (2) in a position in which the movable body (6) and the support body (2) face each other (¶ 26; ¶ 40 to ¶ 42); and 
a magnetic driving circuit comprising a coil (5) provided in a first member that is one of the support body (2) (¶ 26), and a permanent magnet (71, 72) provided in a 
the magnetic driving circuit causing the movable body (6) to vibrate with respect to the support body (2) in a second direction (X-direction) which intersects with the first direction (Y-direction) (¶ 21; ¶ 25), 
wherein the first member comprises a coil holder (4) that holds the coil (5), a power supply board (59) to which a coil wire (56, 57) forming the coil (5) extending from a first side to a second side in the first direction is connected (¶ 26; ¶ 33).

    PNG
    media_image1.png
    518
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    587
    media_image2.png
    Greyscale

 

Takeda nor the other cited prior art teaches-2-4848-5715-6810.1Atty. Dkt. No. 081909-0314 both end portions of the power supply board being fit, from a second side in the first direction, inside of a pair of slits extending to a first side in the first direction in positions in which the slits face each other of the coil holder, the power supply board is fit in the pair of slits to a depth in which the power supply board is in contact with a contact portion provided in the coil holder from the second side in the first direction, and the coil wire is slackened in a section between the coil and a connecting position with the power supply board. 
Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- both end portions of the power supply board (10) being fit, from a second side in the first direction (Z-direction), inside of a pair of slits (414t, 415t) extending to a first side in the first direction (Z-direction) in positions in which the slits (414t, 415t) face each other of the coil holder (4), the power supply board (10) is fit in the pair of slits (414t, 415t) to a depth in which the power supply board (10) is in contact with a contact portion (411r) provided in the coil holder (4) from the second side in the first direction, and the coil wire (56, 57) is slackened in a section between the coil (5) and a connecting position (16a, 16b) with the power supply board (10) (see fig. 5 below) -- in the combination as claimed.

    PNG
    media_image3.png
    855
    640
    media_image3.png
    Greyscale

Claims 2-16 are allowed due to dependence on claim 1.
Regarding claim 17, the closest prior art Takeda teaches (see figs. 2 and 4 above) a method for manufacturing an actuator (title, Abstract), which comprises: a movable body (6), a support body (2), a connecting body (91, 92) disposed so as to be 
a magnetic driving circuit comprising a coil (5) provided in a first member that is one of the support body (2), and a permanent magnet (71, 72) provided in a second member that is one of the movable body (6) so as to face the coil (5) in a first direction (¶ 26; ¶ 35), 
the magnetic driving circuit causing the movable body (6) to vibrate with respect to the support body (2) in a second direction which intersects with the first direction (¶ 21; ¶ 25). 
However, neither Takeda nor the other cited prior art teaches-2-4848-5715-6810.1Atty. Dkt. No. 081909-0314 the method comprising: providing a pair of slits extending to a first side in the first direction in positions in which the slits face each other of the coil holder that holds the coil in the first member; when both the end portions of the power supply board are fit inside the pair of slits from a second side in the first direction, in a middle position until the power supply board comes into contact with a contact portion provided in the coil holder from the second side in the first direction, drawing the coil wire forming the coil from the first side to the second side in the first direction and connecting the coil wire to the power supply board; and then, pushing the power supply board into the pair of slits to a depth in which the power supply board comes into contact with the contact portion from the second side in the first direction.
Therefore regarding claim 17 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al (U.S. PGPub No. 20170133918) teaches a vibration motor with a housing having a receiving space. A vibration unit is accommodated in the receiving space. The vibration unit includes a main weight, a main pole plate and a main magnet carried by the main pole plate. The main weight comprises a primary weight, and a 
Wang et al (U.S. PGPub No. 20170033673) teaches a vibration motor including a first vibrator, a second vibrator and a fixing member having a part located between the first and second vibrators. The first and second vibrators are suspended by a number of guiding members each having a guide and a spring wound around the guide. The first and second vibrators are capable of vibrating along two perpendicular directions.
Bang et al (U.S. PGPub No. 20120187780) teaches an apparatus for generating vibrations, the apparatus including: a lower case made of a non-magnetic material; a coil plate mounted on the lower case and made of a magnetic material so as to reduce magnetic force leakage; a coil mounted on the coil plate; and a motion element including a magnet disposed to be opposite to the coil such that an electromagnetic force is generated by interaction with the coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834